IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
                                     No. 07-40226                         September 27, 2007
                                   Summary Calendar
                                                                       Charles R. Fulbruge III
                                                                               Clerk



MARILYN ANN BONIABY,

                                                  Plaintiff-Appellant,
v.

SECURITAS SECURITY SERVICES USA, INC.,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 3:05-CV-445




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


       Proceeding pro se, Marilyn Boniaby appeals on the sole ground that the ar-
bitration agreement she signed is invalid because of procedural unconscionabil-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40226

ity. To show that, a plaintiff must present evidence of the defendant’s “over-
reaching or sharp practices” combined with the plaintiff’s “ignorance or inexperi-
ence.” Fleetwood Enter., Inc. v. Gaskamp, 280 F.3d 1069, 1077 (5th Cir.), modi-
fied on other grounds on denial of rehearing, 303 F.3d 570 (5th Cir. 2002) (per
curiam). Nothing in the record reflects the sort of sharp practices the courts
have required to establish unconscionability, nor has Boniaby indicated she was
incapable of understanding the acknowledgement she signed.
      The district court properly compelled arbitration, and the judgment is
AFFIRMED.




                                        2